Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
Allowable Subject Matter
1a. Claims 11, 13, 25 and 27 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-2, 4, 7-9, 14-16, 18, 21-23, 28 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad (US 20180332533 A1) in view of Park (US 20170078062 A1).

2b. Summary of the Cited Prior Art22).

Park discloses a method for receiving target discovery signal in a wireless network (Fig 1-17).

2c. Claim Analysis
Regarding Claim 1, Bhattad discloses:
A blind detection method, applied to a User Equipment (UE), comprising
[(Bhattad discloses a method for blind detecting wakeup signals, see:
[0164] In an exemplary embodiment, the UE may perform blind detection of a wake-up signal for multiple lengths of the wake-up signal and one or more positions. 
	Fig 1-22)]:
	receiving a target signal transmitted from a network device
	[(Bhattad discloses a receiver receives signal and starts monitoring or detecting PDCCH, see:
	[0124] FIG. 15 is a diagram 1500 showing an exemplary embodiment of using one wake-up signal for all PDCCH search spaces in one paging transmission window (PTW).  In an exemplary embodiment, the eDRX cycle 1504 is shown on a UE timeline 1502.  A wake-up period 1506 occurs during which time a UE awakens from a deep sleep period.  In this exemplary embodiment, during the wake-up period 1506, a wake-up receiver, such as the wake-up receiver 1220 in FIG. 12, may be used to monitor for a wake-up signal.  In an exemplary embodiment the UE may load its full software (SW) image files, or a partial set of SW image files, and may perform other functions that allow it to awaken and monitor for a wake-up signal.  In this exemplary embodiment, the 
Fig 12, Steps 1252-1258; Fig 15, Steps 1502-1515; see also Figs 9-11, 14, 16-22)];
	based on the target signal, performing blind detection on Physical Downlink Control Channel (PDCCH) or maintaining a sleep state when detecting the PDCCH
	[(Bhattad discloses receiving a wakeup signal and starts monitoring or detecting PDCCH, see:
	[0124] …… In this exemplary embodiment, a wake-up signal 1545 is detected by the UE during the time period 1540, and as a result of detecting the wake-up signal 1545, the UE then begins to monitor the PDCCH channel.  In an exemplary embodiment, the length of the time period 1540 may be configured during the RRC establishment, or may be determined based on Rmax/TxD/DRX cycle etc. In an exemplary embodiment, depending on the design selected for wake-up signal implementation, timing/frequency synchronization may be performed using the wake-up signal 1545, or one or more pilot signals prior to monitoring the wake-up signal.  The monitoring period for the timing/frequency synchronization signals may be at least part of a receiver implementation so it may not be predefined in the specification.  The length of the wake-up signal may be predefined. 
[0126] After the wake-up signal 1545 is detected and after the search space 
1540, the paging transmission window 1535 begins, during which the UE is awake and monitoring a PDCCH channel to determine whether a base station has any information destined for that UE, and during which the UE may decode the PDCCH channel to alert a base station that the UE may have information to transmit to the base station.  In this exemplary embodiment, the paging transmission window 1535 may comprise a number of PDCCH monitoring periods and the spacing between PDCCH monitoring periods, with PDCCH monitoring periods 1511, 1512, and 1513, and time periods 1516 and 1517 shown as illustrative examples only.
[0145] In block 1910, it is determined whether a wake-up signal is detected.  If it is determined in block 1910 that a wake-up signal is not detected, then the UE ramps down and reenters deep sleep.  If it is determined in block 1910 that a wake-up signal is detected, then the process proceeds to block 1912. 
 	[0146] In block 1912, the UE obtains timing and frequency synchronization from the base station using the wake-up signal or another signal. 
 	[0147] In block 1914, the UE begins monitoring the PDCCH channel for communications from the base station and completes its data transmission. 
 	[0148] In block 1916, the UE reenters a deep sleep state. 
 	Fig 19, Steps 1908-1916; Fig 15, Steps 1545, 1571 and 1512-1517; see also Figs 9-11, 14, 16-22)].
	Bhattad does not use the term “target signal”.
	However, Park discloses about target signals.
	receiving a target signal transmitted from a network device
	[(Park discloses a target signal for discovery, see:
[0223] A discovery signal configuration can include information on a reception periodicity of a discovery signal for RRM measurement.  The reception periodicity of the Since a discovery target signal corresponds to a PSS, an SSS, a CRS and a DRS-CSI-RS and the CRS is transmitted in every subframe, in the aspect of a base station in On state, the base station transmits a discovery signal in every subframe.  Yet, since the UE receives and measures the discovery signal according to a configured reception periodicity of the discovery signal only, the UE recognizes that the discovery signal is received with a period of 40, 80 or 160 subframes. 
	Fig 15 and 16)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Bhattad’s method for blind detecting wakeup signals with Park’s method for receiving target discovery signal in a wireless network with the motivation being to efficiently transceive a reference signal (Park, Para [0023]).

Regarding Claim 2, Bhattad discloses:
wherein the target signal comprises a wake-up signal
[(see:
[0164] In an exemplary embodiment, the UE may perform blind detection of a wake-up signal for multiple lengths of the wake-up signal and one or more positions. 
Fig 19, Steps 1908-1916)];

	[(see:
[0145] In block 1910, it is determined whether a wake-up signal is detected.  If it is determined in block 1910 that a wake-up signal is not detected, then the UE ramps down and reenters deep sleep.  If it is determined in block 1910 that a wake-up signal is detected, then the process proceeds to block 1912. 
 	[0146] In block 1912, the UE obtains timing and frequency synchronization from the base station using the wake-up signal or another signal. 
 	[0147] In block 1914, the UE begins monitoring the PDCCH channel for communications from the base station and completes its data transmission. 
 	[0148] In block 1916, the UE reenters a deep sleep state. 
 	Fig 19, Steps 1908-1916; Steps 1545, 1571 and 1512-1517; see also Figs 9-11, 14, 16-22)];
	performing the blind detection on the PDCCH based on the wake-up signal; or,
	wherein the target signal comprises a sleep signal
	[(see:
[0083] ………….. In an exemplary embodiment, during the wake-up signal monitoring period 1012 and the wake-up signal monitoring period 1022, the UE synchronizes to the base station and monitors for a wake up signal. In this exemplary embodiment, if the UE does not detect the wake-up signal in the period 1012 or in the period 1022 (or the UE decodes a wake-up signal and the wake-up signal indicates that no MPDCCH (or PDCCH) is present), the UE returns to sleep mode immediately after the ramp down period 1016, or 1026, and does not remain awake to monitor the MPDCCH channel, such that the sleep period 1015 is longer than the sleep period 915 of FIG. 9.
	Fig 9-10)];
	wherein the step of based on the target signal, performing the blind detection on the PDCCH or maintaining the sleep state when detecting the PDCCH, comprises: based on the sleep signal, maintaining the sleep state when detecting the PDCCH
	[(see:
[0083] ………….. In an exemplary embodiment, during the wake-up signal monitoring period 1012 and the wake-up signal monitoring period 1022, the UE synchronizes to the base station and monitors for a wake up signal. In this exemplary embodiment, if the UE does not detect the wake-up signal in the period 1012 or in the period 1022 (or the UE decodes a wake-up signal and the wake-up signal indicates that no MPDCCH (or PDCCH) is present), the UE returns to sleep mode immediately after the ramp down period 1016, or 1026, and does not remain awake to monitor the MPDCCH channel, such that the sleep period 1015 is longer than the sleep period 915 of FIG. 9.
	Fig 9-10)].

Regarding Claim 4, Bhattad does not discloses about Zadoff-Chu sequence.
However, Park discloses: 
wherein the target signal comprises a target sequence
[(see:
Since a discovery target signal corresponds to a PSS, an SSS, a CRS and a DRS-CSI-RS and the CRS is transmitted in every subframe, in the aspect of a base station in On state, the base station transmits a discovery signal in every subframe.  
Fig 15 and 16)];
wherein the target sequence comprises: a maximum linear feedback, shift register sequence, a Gold sequence or Zadoff-Chu (ZC) sequence; or
[(Park discloses Zadoff-Chu (ZC) sequence comprises, or modulates with a plurality or root Zagoff-Chu sequences, see:
[0113] In more detail, a Zadoff-Chu (ZC) sequence of a length of 63 is defined in a frequency domain in accordance with the following Equation 8 and used as PSS d(n), whereby the PSS may acquire time domain synchronization and/or frequency domain synchronization such as OFDM symbol synchronization and slot synchronization. 
 			
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0114] In the above Equation 8, u indicates a ZC root sequence index, and is defined in the current LTE system as illustrated in Table 4 below. 
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig 15 and 16)];

[(Park discloses Zadoff-Chu (ZC) sequence comprises, or modulates with a plurality or root Zagoff-Chu sequences, see:
[0113] In more detail, a Zadoff-Chu (ZC) sequence of a length of 63 is defined in a frequency domain in accordance with the following Equation 8 and used as PSS d(n), whereby the PSS may acquire time domain synchronization and/or frequency domain synchronization such as OFDM symbol synchronization and slot synchronization. 
 			
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0114] In the above Equation 8, u indicates a ZC root sequence index, and is defined in the current LTE system as illustrated in Table 4 below. 
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig 15 and 16)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Bhattad’s method for blind detecting wakeup signals with Park’s method for receiving target discovery signal in a 

Regarding Claim 7, Bhattad discloses:
wherein the step of receiving the target signal transmitted from the network device, comprises: receiving the target signal transmitted from the network device when the UE performs radio resource management measurement
	[(Bhattad discloses receiving wakeup signal while performing radio resource management, including synchronization and measurement, see:
[0093] In an exemplary embodiment, a UE can assume that one or more pilot signals, such as, for example, NRS/CRS/other pilot signals is/are present around both the PDCCH and around the wake-up signal.  For example, for machine type communications when decoding the MPDCCH channel, channel estimates are provided by a CRS or a UE-RS pilot signal.  For NB-IoT communications, when decoding the narrowband physical downlink control channel (NPDCCH), channel estimates are provided by an NRS pilot signal.  The CRS and NRS pilot signals (and other pilot signals) provide information that allows a UE to obtain measurement reports, achieve timing and frequency synchronization, etc. In exemplary embodiments, a wake-up signal may use a channel estimate from these pilot signals to decode the wake-up signal.  In other exemplary embodiments, the wake-up signal may be detectable by itself without using a pilot signal.  The pilot signals may still be used for timing/frequency synchronization and measurement reports as mentioned above, which may be done in parallel with the wake-up signal monitoring.  In another exemplary embodiment, a wake-
[0097] In an exemplary embodiment, the density of the pilot signals in the vicinity of the wake-up signal may be increased to enable faster synchronization/more accurate channel parameter measurements in shorter time resulting in improved performance, etc. 
[0143] In block 1906, a UE sends an asynchronous physical random access channel (PRACH) communication to a base station informing the base station that the UE has data to transmit. 
 	[0144] In block 1908, the UE then monitors for a wake-up signal in a monitoring window.  In an exemplary embodiment, the monitoring window may be defined by the RRC configuration, or may be a predefined period of time. 
	Fig 19, Steps 1906-1916; Fig 15, Steps 1545, 1571 and 1512-1517; see also Figs 9-11, 14, 16-22)].

Regarding Claim 8, Bhattad discloses: 
wherein the step of receiving the target signal transmitted from the network device, comprises 
[(see Fig 19, Steps 1906-1916)]:
	receiving the target signal transmitted from the network device at a moment corresponding to a synchronization signal block;
	receiving the target signal transmitted from the network device in a bandwidth corresponding to the synchronization signal block; or

[(Bhattad discloses receiving wakeup signal while performing radio resource management, including synchronization and measurement, see:
[0093] In an exemplary embodiment, a UE can assume that one or more pilot signals, such as, for example, NRS/CRS/other pilot signals is/are present around both the PDCCH and around the wake-up signal.  For example, for machine type communications when decoding the MPDCCH channel, channel estimates are provided by a CRS or a UE-RS pilot signal.  For NB-IoT communications, when decoding the narrowband physical downlink control channel (NPDCCH), channel estimates are provided by an NRS pilot signal.  The CRS and NRS pilot signals (and other pilot signals) provide information that allows a UE to obtain measurement reports, achieve timing and frequency synchronization, etc. In exemplary embodiments, a wake-up signal may use a channel estimate from these pilot signals to decode the wake-up signal.  In other exemplary embodiments, the wake-up signal may be detectable by itself without using a pilot signal.  The pilot signals may still be used for timing/frequency synchronization and measurement reports as mentioned above, which may be done in parallel with the wake-up signal monitoring.  In another exemplary embodiment, a wake-up signal may be designed to serve all these purposes and thus the use of pilot signals during wake-up signal monitoring may be reduced further. 
[0097] In an exemplary embodiment, the density of the pilot signals in the vicinity of the wake-up signal may be increased to enable faster synchronization/more accurate channel parameter measurements in shorter time resulting in improved performance, etc. 
[0143] In block 1906, a UE sends an asynchronous physical random access channel (PRACH) communication to a base station informing the base station that the UE has data to transmit. 
 	[0144] In block 1908, the UE then monitors for a wake-up signal in a monitoring window.  In an exemplary embodiment, the monitoring window may be defined by the RRC configuration, or may be a predefined period of time. 
	Fig 19, Steps 1906-1916; Fig 15, Steps 1545, 1571 and 1512-1517; see also Figs 9-11, 14, 16-22)].

Regarding Claim 9, Bhattad discloses:
wherein the step of receiving the target signal transmitted from the network device at the moment corresponding to the synchronization signal block, comprises
[(see Fig 19, Steps 1906-1916)]:
	receiving the target signal, which is transmitted from the network device on idle resources of Orthogonal Frequency Division Multiplexing (OFDM) symbols, at which a primary synchronization signal included in the synchronization signal block is located; or
	receiving the target signal, which is transmitted from the network device on idle resources of OFDM symbols, at which a secondary synchronization signal included in the synchronization signal block is located; or
	receiving the target signal, which is transmitted from the network device on the idle resources of the OFDM symbols, at which the primary synchronization signal 
	receiving the target signal, which is transmitted from the network device on idle OFDM symbols of a slot, at which the synchronization signal block is located; or
	receiving the target signal, which is transmitted from the network device on all or partial of idle resources of the synchronization signal block;
	wherein the idle resources comprise resources in resources occupied by the synchronization signal block except for resources occupied by the primary synchronization signal, secondary synchronization signal, physical broadcast channel signal and physical broadcast channel demodulation reference signal; 
the idle OFDM symbols comprise OFDM symbols in OFDM symbols of the slot, at which the synchronization signal block is located, except for OFDM symbols occupied by a Downlink (DL) control channel, an Uplink (UL) control channel and a guard interval; or,
	wherein the step of receiving the target signal from the network device in the bandwidth corresponding to the synchronization signal block, comprises:
	receiving the target signal transmitted from the network device on partial or all sub- carriers for transmitting the synchronization signal block
	[(Bhattad discloses receiving wakeup signal while performing radio resource management, including synchronization and measurement, see:
	[0003] ……. Examples of such multiple-access technologies include code division multiple access (CDMA) systems, time division multiple access (TDMA) orthogonal frequency division multiple access (OFDMA) systems, single-carrier frequency division multiple access (SC-FDMA) systems, and time division synchronous code division multiple access (TD-SCDMA) systems. 
[0093] In an exemplary embodiment, a UE can assume that one or more pilot signals, such as, for example, NRS/CRS/other pilot signals is/are present around both the PDCCH and around the wake-up signal.  For example, for machine type communications when decoding the MPDCCH channel, channel estimates are provided by a CRS or a UE-RS pilot signal.  For NB-IoT communications, when decoding the narrowband physical downlink control channel (NPDCCH), channel estimates are provided by an NRS pilot signal.  The CRS and NRS pilot signals (and other pilot signals) provide information that allows a UE to obtain measurement reports, achieve timing and frequency synchronization, etc. In exemplary embodiments, a wake-up signal may use a channel estimate from these pilot signals to decode the wake-up signal.  In other exemplary embodiments, the wake-up signal may be detectable by itself without using a pilot signal.  The pilot signals may still be used for timing/frequency synchronization and measurement reports as mentioned above, which may be done in parallel with the wake-up signal monitoring.  In another exemplary embodiment, a wake-up signal may be designed to serve all these purposes and thus the use of pilot signals during wake-up signal monitoring may be reduced further. 
[0097] In an exemplary embodiment, the density of the pilot signals in the vicinity of the wake-up signal may be increased to enable faster synchronization/more accurate channel parameter measurements in shorter time resulting in improved performance, etc. 
[0143] In block 1906, a UE sends an asynchronous physical random access channel (PRACH) communication to a base station informing the base station that the UE has data to transmit. 
 	[0144] In block 1908, the UE then monitors for a wake-up signal in a monitoring window.  In an exemplary embodiment, the monitoring window may be defined by the RRC configuration, or may be a predefined period of time. 
	Fig 19, Steps 1906-1916; Fig 15, Steps 1545, 1571 and 1512-1517; see also Figs 9-11, 14, 16-22)].

Regarding Claim 14, Bhattad discloses:
wherein the step of receiving the target signal transmitted from the network device, comprises
[(see Fig 19, Steps 1906-1916)]:
	receiving the target signal transmitted from the network device on a target beam; wherein the target beam is a beam used by the network device for transmitting the synchronization signal block
[(Bhattad discloses receiving wakeup signal while performing radio resource management, including synchronization and measurement, see:
	[0003] ……. Examples of such multiple-access technologies include code division multiple access (CDMA) systems, time division multiple access (TDMA) systems, frequency division multiple access (FDMA) systems, orthogonal frequency division multiple access (OFDMA) systems, single-carrier frequency division multiple access (SC-FDMA) systems, and time division synchronous code division multiple access (TD-SCDMA) systems. 
[0093] In an exemplary embodiment, a UE can assume that one or more pilot signals, such as, for example, NRS/CRS/other pilot signals is/are present around both the PDCCH and around the wake-up signal.  For example, for machine type communications when decoding the MPDCCH channel, channel estimates are provided by a CRS or a UE-RS pilot signal.  For NB-IoT communications, when decoding the narrowband physical downlink control channel (NPDCCH), channel estimates are provided by an NRS pilot signal.  The CRS and NRS pilot signals (and other pilot signals) provide information that allows a UE to obtain measurement reports, achieve timing and frequency synchronization, etc. In exemplary embodiments, a wake-up signal may use a channel estimate from these pilot signals to decode the wake-up signal.  In other exemplary embodiments, the wake-up signal may be detectable by itself without using a pilot signal.  The pilot signals may still be used for timing/frequency synchronization and measurement reports as mentioned above, which may be done in parallel with the wake-up signal monitoring.  In another exemplary embodiment, a wake-up signal may be designed to serve all these purposes and thus the use of pilot signals during wake-up signal monitoring may be reduced further. 
[0097] In an exemplary embodiment, the density of the pilot signals in the vicinity of the wake-up signal may be increased to enable faster synchronization/more accurate channel parameter measurements in shorter time resulting in improved performance, etc. 
In block 1906, a UE sends an asynchronous physical random access channel (PRACH) communication to a base station informing the base station that the UE has data to transmit. 
 	[0144] In block 1908, the UE then monitors for a wake-up signal in a monitoring window.  In an exemplary embodiment, the monitoring window may be defined by the RRC configuration, or may be a predefined period of time. 
	Fig 19, Steps 1906-1916; Fig 15, Steps 1545, 1571 and 1512-1517; see also Figs 9-11, 14, 16-22)].

Regarding Claims 15-16, 18, 21-23 and 28, the BS claims disclose similar features as of Claims 1-2, 4, 7-9, and 14, and are rejected based on the same rationales of Claims 1-2, 4, 7-9, and 14. Further, Claims 15-16, 18, 21-23 and 28 disclose the same operations of Claims 1-2, 4, 7-9, and 14 but are performed by a base station.
Regarding Claim 57, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 58, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1. Further, Claim 58 discloses the same operations of Claim 1 but are performed by a base station.



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473